Pennewill, C. J.:
It clearly appears from the petition, as well as from the testimony and admission of counsel, that the plaintiff was not a resident of this state at the time the adultery is alleged to have been committed, and also that she had not resided in this state for two years thereafter, and up to the commencement of this action. The court is, therefore, without jurisdiction of the cause. The divorce must be refused and the petition dismissed.
In an action for divorce, where the ground relied upon is adultery or bigamy, and the defendant cannot be served personally, in order that the court may have jurisdiction, there must have been publication as provided by the act, and the plaintiff must either have been a bona fide resident of the state at the time the cause of action arose, and continued so to be down to the time of the commencement of the action, or must, since the cause *56of action arose, have become, and for at least two years next preceding the commencement of the action continued to be, a bona fide resident of the state.
The petition is dismissed.